                                                                                        JS-6




 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                         CENTRAL DISTRICT OF CALIFORNIA
 6

 7
     ORALIA VILLALOVOS,                        Case No.: CV18-7515 DSF (AFMx)
 8
                    Plaintiff,
 9                                             ORDER
                             v.
10

11   SYNCHRONY BANK,
12
                     Defendants.
13

14

15
            Based upon the Parties’ Stipulation, and good cause, this Court hereby orders

16   the Action to be, and is, dismissed with prejudice. Each party to bear their own

17   attorneys’ fees and costs.

18          IT IS SO ORDERED.
19   DATED: June 26, 2019
20                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

     Case No.: CV18-7515 DSF (AFMx)                               Villalovos v. Synchrony Bank
                                           ORDER
